Citation Nr: 1000516	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy.

2.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1964 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston 
Salem, North Carolina.

In August 2009 the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Winston-Salem, North Carolina.  The transcript of that 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral upper and 
lower extremity peripheral neuropathy.  He reports that his 
neuropathy began after his service in Vietnam and prior to 
his separation from active duty and has continued since 
service.  The service personnel records show the Veteran 
served in Vietnam from December 1970 to March 1971.  The 
service treatment records show that in September 1970 he was 
admitted with a history of leg cramps and uncontrollable 
shivering after spending a night in a very wet and cold 
environment.  The discharge diagnosis was exposure to cold.  
At discharge from service in August 1973, the Veteran checked 
the box that he had ever had or had then neuritis and cramps 
in his legs.  

In his August 2007 notice of disagreement he added that he 
was treated during his first year after service at St. Albans 
Naval Hospital and the Bronx Veterans' Affairs Medical Center 
(VAMC).  He further added that he had been treated at 
Yokosuka Naval Hospital in Japan in 1972.  A request for 
these records has not been made.

Private treatment records, including the results of an 
electromyogram done in August 2006, confirm that the Veteran 
suffers from peripheral neuropathy, which his physicians 
posit may be due to a vitamin B-12 deficiency; however, in 
correspondence dated in November 2007 a private treating 
physician wrote as follows:

I need to clarify my position regarding 
the cause of [the Veteran's] peripheral 
neuropathy.  There is no way to determine 
the exact cause of his peripheral 
neuropathy.  HOWEVER IT COULD BE DUE TO 
AGENT ORANGE as well as other 
possibilities (such as his identified 
B12. Deficiency).  [sic].

This opinion merely indicates the possibility rather than the 
probability of a link to service, and is therefore too 
speculative (as conceded by the examiner) to establish the 
required nexus to service.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (statements favorable to the Veteran's claim 
that do little more than suggest a possibility are too 
speculative to establish the required nexus for service 
connection).  It does, however, provide a basis for further 
development.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (holding that the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i)).  The 
matter is accordingly remanded for provision to the Veteran 
of a VA Compensation and Pension examination.  Since the case 
is being returned a request should be made for military 
treatment records from St. Albans Naval Hospital, the Bronx 
VAMC, and Yokosuka Naval Hospital in Japan dating from May 
1971.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Request and associate with the claims 
file treatment records compiled on behalf 
of the Veteran by St. Albans Naval 
Hospital, the Bronx VAMC, and Yokosuka 
Naval Hospital in Japan dating from May 
1971.  If no such records exist, the claims 
file should be documented accordingly.  
Also attempt to obtain any other pertinent 
treatment records identified by the Veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  

2.  After completion of the above, schedule 
the Veteran for an examination regarding 
his claim for service connection for 
peripheral neuropathy.  The claims file 
must be made available to, and reviewed by, 
the examiner.  All indicated tests should 
be performed, and all findings reported in 
detail.  The examiner is then requested to 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that a peripheral neuropathy 
disorder, if found, was incurred during 
active military service or is related to 
some incident of service, including Agent 
Orange exposure.  

A rationale for all opinions proffered must 
be set forth in the report provided.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


